United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, SEMINOLE
PROCESSING & DISTRIBUTION CENTER,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0208
Issued: October 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2020 appellant filed a timely appeal from a June 4, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated May 31, 2019, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 15, 2018 appellant, then a 56-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on July 15, 2018, she developed pain and aching in her back. She
indicated that the cause of the injury was unknown. On the reverse side of the claim form, the
employing establishment indicated that appellant was in the performance of duty when injured and
that she was on limited duty due to a previously accepted employment injury.3 Appellant stopped
working on July 15, 2018 and retired from the employing establishment on August 17, 2018.
OWCP received several documents also dated July 15, 2018, including a statement from
appellant indicating that she noticed pain in her back after putting away four empty automationcompatible trays; an employing establishment accident report which reflected that she reported
pain in her lower back after pushing an empty dolly; and a work status form from Dr. Timothy
Hendrix, a general practitioner, who noted a diagnosis of low back pain due to a July 15, 2018
work incident and who provided work restrictions.
In a July 27, 2018 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence necessary, including a narrative
medical report from her treating physician containing a detailed description of findings and a
diagnosis, explaining how her work activities caused, contributed to, or aggravated her medical
conditions. OWCP afforded appellant 30 days to submit the requested information.
Thereafter, OWCP received a July 15, 2018 report from Amara Travers, a physician
assistant, noting that appellant presented with complaints of severe lower back pain which she
attributed to pushing a heavy object while at work that day . Ms. Travers performed a physical
examination and diagnosed lumbar back pain.
In a report dated July 22, 2018, Dr. Daniel Cochran, a family practitioner, noted that
appellant’s condition remained unchanged since the July 15, 2018 visit.
Magnetic resonance imaging (MRI) scans performed on July 25, 2018 revealed mild
lumbar spondylotic changes without significant central canal stenosis or evidence of acute lumbar
spine fractures, spondylolysis or large disc herniations.
In a report dated July 30, 2018, Dr. Beth Lanning, an osteopath and medicine family
practitioner, noted that appellant complained of low back pain which radiated to the right thigh
following a work injury. She performed a physical examinatio n and documented right-sided
3

OWCP previously accepted appellant’s March 3, 2012 traumatic injury claim for intervertebral disc disorders,
radiculopathy, lumbar region, and sprain of lumbosacral (joint) (ligament), among other conditions, under OWCP File
No. xxxxxx550. It also accepted an April 28, 2013 traumatic injury claim for sprain of back, lumbar region under
OWCP File No. xxxxxx871. Subsequently, OWCP administratively combined these claims with the former serving
as the master file. OWCP has not administratively combined the current claim, File No. xxxxxx587, with the
aforementioned claims.

2

paraspinal lumbar spasm. Dr. Lanning diagnosed acute midline low back pain without sciatica
and lumbar radicular pain.
In a report dated August 7, 2018, Dr. Esaias Giorgis, a Board-certified occupational
medicine specialist, indicated that appellant related a history of low back pain due to pushing a
heavy object at work on July 15, 2018. He performed a physical examination and found pain with
range of motion. Dr. Giorgis diagnosed acute midline low back pain without sciatica.
In a follow-up visit dated August 13, 2018, Dr. Lanning recommended an orthopedic
consultation.
In his August 22, 2018 medical report, Dr. Stephane Lavoie, a Board-certified orthopedic
surgeon, noted that appellant related a history of twisting her back while at work on July 15, 2018.
He performed a physical examination and documented that appellant complained of pain with
forward flexion of the back. Dr. Lavoie reviewed the July 25, 2018 MRI scan, and found
multilevel disc degeneration, which was slightly worse at L4-5, but no disc herniation or stenosis.
He diagnosed a sprain of the ligaments of the lumbar spine and intervertebral disc degeneration of
the lumbar spine. Dr. Lavoie recommended physical therapy and modified-duty work.
By decision dated September 4, 2018, OWCP accepted that the July 15, 2018 employment
incident occurred, as alleged. However, it denied appellant’s traumatic injury claim, finding that
she had not submitted any medical evidence containing a diagnosis in connection with the accepted
employment incident. Consequently, OWCP found that she had not met the requirements to
establish an injury as defined by FECA.
Thereafter, OWCP received an August 30, 2018 physical therapy report. It also received
an updated statement from appellant dated September 10, 2018, indicating that on July 15, 2018
she felt back pain after putting empty casters into the flat sequencing system machine.
In a September 19, 2018 follow-up visit, Dr. Lavoie noted that appellant’s lumbar pain was
improving with therapy.
On October 4, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was held on
March 15, 2019.
By decision dated May 31, 2019, OWCP’s hearing representative modified the
September 4, 2018 decision, finding that appellant had established a medical diagnosis in
connection with the accepted July 15, 2018 employment incident. However, the claim remained
denied, because the evidence of record was not sufficient to establish a causal relationship between
the accepted July 15, 2018 employment incident and her diagnosed lumbar conditions.
OWCP received duplicate copies of the July 25, 2018 lumbar MRI scan.
On May 31, 2020 appellant, through counsel, requested reconsideration of the May 31,
2019 decision.
By decision dated June 4, 2020, OWCP denied appellant’s request for reconsideration of
the merits of her claim.
3

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right. 4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority. 5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought. 6
A timely request for reconsideration, including all supporting documents, must set forth
arguments, and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not p reviously
considered by OWCP. 7 When a timely request for reconsideration does not meet at least one of
the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits. 8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
On May 31, 2020 appellant filed a timely request for reconsideration of OWCP’s May 31,
2019 decision. 9 The Board finds, however, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law, nor did she advance a relevant legal argument not previously
considered by OWCP. Accordingly, she is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(3). 10
In support of her request for reconsideration, appellant did not submit any new medical
evidence. The underlying issue in this case is causal relationship, which is medical in nature, and
she did not submit any pertinent new and relevant medical evidence not previously considered by
OWCP. Although OWCP received an additional copy of the July 25, 2018 lumbar MRI scan, the
Board has held, the submission of additional evidence that either repeats or duplicates information
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.606(b)(3); see L.F., Docket No. 20-1371 (issued March 12, 2021); B.R., Docket No. 19-0372 (issued
February 20, 2020).
8

Id. at § 10.608.

9

See J.F., Docket No. 16-1233 (issued November 23, 2016).

10

Id. at § 10.606(b)(3); see also C.C., Docket No. 19-1622 (issued May 28, 2020); M.S., Docket No. 18-1041
(issued October 25, 2018); C.N., Docket No. 08-1569 (issued December 9, 2008).

4

already in the record does not constitute a basis for reopening a claim. 11 Therefore, appellant is
not entitled to further review of the merits of her claim based on the third requirement under section
10.606(b)(3). 12
The Board, therefore, finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

S.F., Docket No. 18-0516 (issued February 21, 2020); P.L., Docket No. 18-1145 (issued January 4, 2019);
James W. Scott, 55 ECAB 606, 608 n.4 (2004); Annette Louise, 54 ECAB 783 (2003); Eugene F. Butler, 36 ECAB
393, 398 (1984).
12

See 20 C.F.R. § 10.606(b)(3)(iii).

5

